Form: 12│NOTICE OF INTENTION TO MAKE A NORMAL COURSE ISSUER BID (“NCIB”) 1.Securities Sought: (a)class of securities : Common Shares (b)total number of securities: (i) issued and outstanding: 122,513,283 (as of June 26, 2007) (ii) if applicable, the total public float : (c)percentage of securities that the NCIB is for: (i) % of issued and outstanding (maximum 5%): (ii) % of the public float, as the case may be(maximum 10%): 5% (d)maximum number of securities that may be acquired under the NCIB:4,506,236 (e)where the issuer has established a specific number of securities to be acquired under the NCIB, the number of securities sought:4,506,236 (f)is the issuer an investment fund: No If the answer is NO, the average daily trading volume for six months prior to date hereof: 37,034 (Dec 1/06 - May 31/07) (g)if the issuer has a class of restricted securities: (i) a description of the voting rights of all equity securities: n/a (ii) if the issuer does not propose to make the same NCIB for all classes of voting and equity securities, the reasons for so limiting the NCIB: n/a 2.Duration: State the dates on which the NCIB will commence and terminate. The NCIB may not extend for a period of more than one year from the date on which purchases may commence. (ie. May 1, 2004 to April 30, 2005): July 3, 2007 to July 2, 2008 3.Method of Acquisition: State the following: (a)that purchases will be effected through the facilities of TSX and identify any other exchanges on which purchases will be made: The purchases will be effected through the facilities of the TSX only and any shares purchased will be cancelled. (b)that purchase and payment for the securities will be made by the issuer in accordance with the requirements of TSX: Yes (c)that the price that the issuer will pay for any securities acquired by it will be the market price of the securities at the time of acquisition: Yes (d)whether purchases (other than by way of exempt offer) will be made other than by means of open market transactions during the period the NCIB is outstanding: No 4.Consideration Offered: State any restrictions on the price the offeror is prepared to pay and any other restrictions relating to the NCIB, such as specific funds available, method of purchasing, etc.: the funds to purchase the common shares will be provided by the Corporation's working capital. 5.Reasons for the NCIB: State the purpose or business reasons for the NCIB: _The Company believes that the purchase of outstanding common shares may at certain times during the bid period enhance value for shareholders and is an appropriate use of funds. 6. Valuation: Include a summary of any appraisal or valuation of the issuer known to the directors or officers of the issuer after reasonable enquiry regarding the issuer, its material assets or securities prepared within the two years preceding the date of the notice, together with a statement of a reasonable time and place at which such appraisal or valuation, or a copy thereof, may be inspected. For this purpose, the phrase appraisal or valuation means both an independent appraisal or valuation and a material non-independent appraisal or valuation: Under Canadian generally accepted accounting principles, companies are required to assess the recoverability of goodwill at least annually. In conducting this assessment for purposes of preparing MDS's audited consolidated financial statements for the year ended October 31 2006, management of MDS relied on a valuation of its MDS Pharma Services business prepared by PricewaterhouseCoopers ("PwC") dated December 13, 2006 (the "PwC Valuation"). As indicated in the PwC Valuation, PwC is of the opinion that, as at December 13, 2006, and subject to the assumptions and qualifications set out in the PwC Valuation, the net book value of net assets (including goodwill) of the MDS Pharma Services business is $741,395,000 and the equity fair value of the MDS Pharma Services business is $847,034,000. The PwC Valuation was based upon a variety of factors.
